191 F.2d 402
UNITED STATES of Americav.Joseph F. BERRYHILL.UNITED STATES of Americav.John P. RHODES.UNITED STATES of Americav.John R. BOLING.
Nos. 4251-4253.
United States Court of Appeals Tenth Circuit.
Aug. 31, 1951.

Theron L. Caudle, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., Department of Justice, and Whit Y. Mauzy, U.S. Atty., Tulsa, Okl., for appellant.
Jay W. Whitney, Frank Settle and C. H. Rosenstein, all of Tulsa, Okl., for appellees.
Before PHILLIPS, Chief Judge, and KNOUS, Circuit Judge.
PER CURIAM.


1
Appeals dismissed per stipulation August 31, 1951.